Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 10 is to a different item, a motor, and fails to further limit the item on which it depends, a stator.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 10 and 11 are rejected under 35 U.S.C. 102 a1 or a2 as being anticipated by Sano et al. (U. S. Patent 8,766,506).
Regarding claim 1, Sano et al. discloses a stator comprising: 
a cylinder-shaped stator core (column 3, lines 36-37); 
first core teeth 16 arranged in a circumferential direction on an inner peripheral surface of the stator core (as shown in figure 3); 
second core teeth 19 which are alternately arranged with the first core teeth in the circumferential direction on the inner peripheral surface of the stator core, and which each have a cross-sectional shape perpendicular to a central axis of the stator core different from a cross-sectional shape of each of the first core teeth (as shown in figure 3), and; 
a coil 20 or 40 which is assembled to one of the first core teeth and the second core teeth (as shown in figure 4), wherein a width of each second core tooth is reduced with a step 21 or a curved surface at a boundary between a tip end portion and a portion behind of the tip end portion (step and reduced width shown in figures 3 and 4).
Regarding claim 2, Sano et al. discloses the stator according to claim 1, wherein a width of a tip end of each second core tooth is the same as a width of a tip end of each first core tooth (as shown in figure 3.
Regarding claim 3, Sano et al. discloses the stator according to claim 1, wherein the tip end portion of each second core tooth has the same shape and the same size as a shape and a size of a tip end portion of each first core tooth (as shown in figure 3).
Regarding claim 10, Sano et al. discloses an electric motor, comprising the stator according to claim 1 (as shown in figure 1).
Regarding claim 11, Sano et al. discloses a stator, comprising: 
a cylinder-shaped stator core (column 3, lines 36-37); 
plural types of core teeth which are arranged in a circumferential direction on an inner peripheral surface of the stator core, and which each have a different cross-sectional shape perpendicular to a central axis of the stator core (as shown in figure 3); and 
a coil 20 or 40 assembled to the core tooth, wherein in order that a tip end portion of a first core tooth 19 among the plural types of core teeth has the same shape and the same size as a shape and a size of a tip end portion of a second core tooth, a width of the first core tooth is reduced with a step or a curved surface at a boundary between the tip end portion and a portion behind of the tip end portion (as shown in figure 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Sano et al. and Ovrebo et al. (U. S. Patent 2010/0253176.
(1) Regarding claim 4, Sano et al. discloses the stator according to claim 1. 
(2) Sano et al. does not teach the limitation wherein the first core teeth each have a rectangular cross-sectional shape, and the second core teeth each have a trapezoidal cross-sectional shape.  For Sano the first teeth shape has a trapezoidal cross-section and the second teeth section has a trapezoidal cross-section modified with a step. 
(3) Ovrebo et al. teaches wherein the first core teeth each have a rectangular cross-sectional shape, and the second core teeth each have a trapezoidal cross-sectional shape (as shown in figure 2). Ovrebo teaches the variation provides for minimum cogging moment (paragraph 14).
(4) The stator taught by Sano et al. may be modified in view of Ovrebo et al. wherein the first core teeth each have a rectangular cross-sectional shape, and the second core teeth each have a trapezoidal cross-sectional shape (as shown in figure 2).
(5) Considering the objective evidence, it would have been obvious to the person of ordinary skill before the effective filing date of the claimed invention to make the combination as in (4) above motivated for providing minimum cogging moment, taught by Ovrebo et al.
(1) Regarding claim 6, Sano et al. discloses the stator according to claim 1. 
(2) Sano et al. does not teach wherein the cross-sectional shape of each second core tooth is configured such that a slot between the first core tooth and the second core tooth is a parallel slot.
(3) Ovrebo et al. teaches a related stator where the first teeth have a rectangular cross-section and the second teeth have a trapezoidal cross-section wherein the cross-sectional shape of each second core tooth is configured such that a slot between the first core tooth and the second core tooth is a parallel slot. This geometrical feature is reasonably motivate for the same reason as for the shape of the teeth, to provide a minimum cogging 
(4) The stator according to Sano et al. may be modified in view of Ovrebo et al. wherein wherein the cross-sectional shape of each second core tooth is configured such that a slot between the first core tooth and the second core tooth is a parallel slot.
(5) Considering the objective evidence, it would have been obvious to the person of ordinary skill before the effective filing date of the claimed invention to make the combination as in (4) above motivated for providing minimum cogging moment, taught by Ovrebo et al.
Allowable Subject Matter
Claims 5 and 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5 is allowable for the stator according to claim 4, wherein the tip end portion of each second core tooth has the same width as a width of the tip end portion of each first core tooth, and the width continues over a predetermined depth length. 
The closest related art is to a combination of Sano et al. and Ovrebo et al.  Whereas, the two references teach claim 4, the applicant discloses where the trapezoidal teeth 6 that has the steps start at a position back from the tip and produces the form of the tip wherein the tip end portion of each second core tooth has the same width as a width of the tip end portion of each first core tooth, and the width continues over a predetermined depth length, shown by the applicant’s figure 2.  The combined subject matter of claim 5 is considered non-obvious with respect to the closest related prior art.
Claim 7, is allowable for the stator according to claim 1, wherein the tip end portion of each second core tooth is covered with a cap of non-magnetic material. 
The examiner did not discover a teaching of the subject matter of claim 7.  Sano et al. and Ovrebo et al. do not teach each second core tooth is covered with a cap of non-magnetic material.  There is known tooth modification where a tooth is covered with a cap of magnetic material, the cap forming the shoe of the tooth taught by Muszynski (U. S. Patent Publication 2002/0079779). 
Claims 8-9 are allowable for dependence on the allowable independent claim and for the citation of further distinguishing subject matter.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner points to the references cited in the form 892.  The examiner advises the applicant to review these references, because the examiner may apply the references in future actions, if necessitated by amendment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT W HORN whose telephone number is (571)272-8591.  The examiner can normally be reached on 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT W HORN/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        December 6, 2021